DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-14 are pending. 



Claim Rejections - 35 USC § 103

Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2014/0371125) in view of the Review of plastic injection moulding. 
	Regarding claim 1: Wakita is directed to a cleaning agent composition, comprising:
	100 parts by weight of a thermoplastic resin of polystyrene 
	0.5-10 parts by weight of fatty acid ester selected from a sorbitan ester or glycerin (mono, di) ester (equivalent to a glycerin or polyglycerin fatty acid ester) ([0017]-[0020]).  Sorbitan stearate (also known as sorbitan monostearate) is utilized in the working examples (Table 1 Wakita), which is the same sorbitan ester used in the present invention, and therefore is equivalent to a sorbitan fatty acid having a melting point of 60 °C or higher. 
	0.5-10 parts by weight of a metal salt of a fatty acid ([0014]-[0016]).
	The composition of Wakita is used for a molding processing machine, although falls short of mentioning a flow channel for a hot runner type mold. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold.
	Regarding claim 2: Wakita doesn’t mention a first molding raw material filling the flow channel for resin is substituted with a second molding raw material. Nevertheless, when a second molding raw material is added, the composition would comprise:
100 parts by weight of a thermoplastic resin of polystyrene 
	0.5-10 parts by weight of fatty acid ester selected from a sorbitan ester or glycerin (mono, di) ester (equivalent to a glycerin or polyglycerin fatty acid ester) ([0017]-[0020]).  Sorbitan stearate (also known as sorbitan monostearate) is utilized in the working examples (Table 1 Wakita), which is the same sorbitan ester used in the present invention, and therefore is equivalent to a sorbitan fatty acid having a melting point of 60 °C or higher. 
	0.5-10 parts by weight of a metal salt of a fatty acid ([0014]-[0016]).
	Regarding claim 3: Wakita is directed to a styrene based resin composition.	
	Regarding claim 4: The metal salt of a fatty acid includes Na and/or Li ([0014]).
Regarding claim 6: Wakita is directed to a styrene based resin composition.	
Regarding claims 7-8: The metal salt of a fatty acid includes Na and/or Li ([0014]).


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita et al. (US 2015/0021802) in view of the Review of plastic injection moulding. 
	Regarding claim 1: Wakita ‘802 is directed to a cleaning agent composition, comprising:
	100 parts by weight of a thermoplastic resin including components (A) (B) and (C).
	1-10 parts by weight of fatty acid ester as component (D) selected from a sorbitan ester or glycerin (mono, di) ester (equivalent to a glycerin or polyglycerin fatty acid ester) ([0022]-[0024]).  Sorbitan stearate (also known as sorbitan monostearate) is utilized in the working examples (Table 1 Wakita), which is the same sorbitan ester used in the present invention, and therefore is equivalent to a sorbitan fatty acid having a melting point of 60 °C or higher.
	1-10 parts by weight of a metal salt of a fatty acid ([0019]-[0021]).
	The composition of Wakita ‘802 is used for a molding processing machine, although falls short of mentioning a flow channel for a hot runner type mold. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita 802 for cleaning a flow channel for resin in a hot runner type mold.
	Regarding claim 2: Wakita 802 doesn’t mention a first molding raw material filling the flow channel for resin is substituted with a second molding raw material. Nevertheless, when a second molding raw material is added, the composition would comprise:
100 parts by weight of a thermoplastic resin of polystyrene 
	0.5-10 parts by weight of fatty acid ester selected from a sorbitan ester or glycerin (mono, di) ester (equivalent to a glycerin or polyglycerin fatty acid ester) ([0017]-[0020]).  Sorbitan stearate (also known as sorbitan monostearate) is utilized in the working examples (Table 1 Wakita), which is the same sorbitan ester used in the present invention, and therefore is equivalent to a sorbitan fatty acid having a melting point of 60 °C or higher. 
	0.5-10 parts by weight of a metal salt of a fatty acid ([0014]-[0016]).
	Regarding claim 3: Wakita is directed to a polyolefin (A) and styrene (B) based resin composition.	
	Regarding claim 4: The metal salt of a fatty acid includes Na and/or Li ([0019]).
	Regarding claim 5: Wakita 802 is directed to a molding raw material comprising:
	the cleaning agent of claim 1; and 
	a thermoplastic resin for a molding raw material. Specifically, component (A) is a polyolefin. In the working examples, HDPE is the molding working resin, which is the same as component (A). See [0035] and [0010] Wakita 802. Hence, the composition comprises a thermoplastic resin for a molding raw material, e.g. a polyolefin of HDPE in this instance at least. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita 802 for cleaning a flow channel for resin in a hot runner type mold.
	Regarding claim 6: Wakita is directed to a polyolefin (A) and styrene (B) based resin composition.	
	Regarding claims 7-8: The metal salt of a fatty acid includes Na and/or Li ([0019]).
	Regarding claims 9-14: Wakita 802 is directed to a molding raw material comprising:
	the cleaning agent of claims 2-8; and 
	a thermoplastic resin for a molding raw material. Specifically, component (A) is a polyolefin. In the working examples, HDPE is the molding working resin, which is the same as component (A). See [0035] and [0010] Wakita 802. Hence, the composition comprises a thermoplastic resin for a molding raw material, e.g. a polyolefin of HDPE in this instance at least. 
	The review of plastic injection moulding teaches that typical injection moulding is performed utilizing a hot runner system in which the runner feed system is constantly molten and the molten material remaining after injection of a component forms part of the next shot (p. 7). One skilled in the art would have been motivated to have used the composition of Wakita for cleaning a flow channel for resin in a hot runner type mold since it is a standard moulding technique wherein the molten material remaining after injection of a component forms part of the next shot. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Wakita 802 for cleaning a flow channel for resin in a hot runner type mold.


Response to Arguments

Applicant's arguments filed 9/15/2022 (herein “Remarks”) have been fully considered but they are not persuasive.

Applicant argues (p. 8-9 Remarks) claims 1 and 2 have been amended to recite the melting point or polymerization degree of the fatty acid esters, which is not disclosed by Wakita or Wakita 802. 
The rejection above has been redrafted to address the newly amended claims. Specifically, Wakita and Wakita 802 utilize the same sorbitan fatty acid ester, namely sorbitan stearate (also known as sorbitan monostearate) (Table 1 Wakita), which is the same sorbitan ester used in the present invention, and therefore is equivalent to a sorbitan fatty acid having a melting point of 60 °C or higher.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764